[Cite as State v. Mack, 2016-Ohio-982.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                        C.A. No.      14CA0112-M

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
JEFFREY L. MACK                                      COURT OF COMMON PLEAS
                                                     COUNTY OF MEDINA, OHIO
        Appellant                                    CASE No.   03-CR-0612

                                 DECISION AND JOURNAL ENTRY

Dated: March 14, 2016



        CARR, Presiding Judge.

        {¶1}     Appellant, Jeffrey Mack, a.k.a. Jeffrey Mack Lundy, appeals the judgment of the

Medina County Court of Common Pleas. This Court affirms.

                                                I.

        {¶2}     More than ten years ago, Mack pleaded guilty to two counts of aggravated

robbery along with attendant repeat violent offender specifications, as well as one count of

misuse of credit cards. The trial court sentenced Mack to twenty-three years imprisonment.

Mack filed a direct appeal and raised numerous issues, including a challenge to the trial court’s

denial of a pre-sentence motion to withdraw his guilty pleas. Mack’s convictions were affirmed

by this Court. State v. Mack, 9th Dist. Medina No. 05CA0024-M, 2005-Ohio-6325.

        {¶3}     Mack filed a motion to withdraw his plea in 2008. The trial court denied Mack’s

motion and he did not appeal. Mack has also filed multiple mandamus actions to challenge his

convictions.    Most recently, the Supreme Court affirmed this court’s dismissal of Mack’s
                                               2


complaint in 2011, noting that Mack was raising issues that could have been raised on direct

appeal. State ex rel. Mack v. Collier, 129 Ohio St. 3d 497, 2011-Ohio-4188, ¶ 1.

        {¶4}    Mack filed another motion to withdraw his plea on February 14, 2013, and the

State responded with a memorandum in opposition.         The trial judge subsequently recused

himself from the matter. After a new judge was appointed, the parties filed supplemental briefs.

On December 17, 2013, the trial court issued a journal entry denying the motion on the basis of

res judicata.

        {¶5}    On December 1, 2014, this Court granted Mack leave to file a delayed appeal.

Now before this Court, Mack raises four assignments of error.

                                              II.

                                ASSIGNMENT OF ERROR I

        THE TRIAL COURT ERRED DURING THE CHANGE OF PLEA HEARING
        IN FAILING TO USE THE WORD “WAIVER” OR REFERENCE “ANY
        WAIVER” OF THE DEFENDANT’S CONSTITUTIONALLY PROTECTED
        RIGHTS AND ERRED IN FAILING TO SECURE DEFENDANT’S
        “ACKNOWLEDGEMENT” [SIC] OF HIS WAIVER” OF THOSE
        CONSTITUTIONAL RIGHTS PRIOR TO ACCEPTING HIS GUILTY PLEAS.

                               ASSIGNMENT OF ERROR II

        THE TRIAL COURT’S SENTENCING ENTRY IS VOID OR VOIDABLE IN
        THAT IT FAILS TO INCLUDE THE MANNER IN WHICH DEFENDANT
        WAS FOUND GUILTY OF THE OFFENSES CHARGED.

                               ASSIGNMENT OF ERROR III

        THE TRIAL COURT’S SENTENCING ENTRY IS VOID IN THAT IT IS
        BASED UPON A FUNDAMENTAL FLAW IN THE CHARGING
        INDICTMENT, SPECIFICALLY AN INDICTMENT FAILING TO
        PROPERLY CHARGE THE MENS REA ELEMENT OF THE OFFICE [SIC].
                                                 3


                                ASSIGNMENT OF ERROR IV

       THE TRIAL COURT’S SENTENCING ENTRY IS VOID [IN] THAT IT
       ERRED IN THE IMPOSITION OF POST RELEASE CONTROL TO A TERM
       OF UP TO FIVE YEARS, RATHER THAN A MANDATORY FIVE YEARS
       WITHOUT DISCRETION BY THE PAROLE BOARD.

       {¶6}    In his four assignments of error, Mack raises multiple issues pertaining to the trial

court’s denial of his most recent motion to withdraw his plea.

       {¶7}    The Supreme Court of Ohio has held that “[r]es judicata bars the assertion of

claims against a valid, final judgment of conviction that have been raised or could have been

raised on appeal.” State v. Ketterer, 126 Ohio St. 3d 448, 2010-Ohio-3831, ¶ 59, citing State v.

Perry, 10 Ohio St. 2d 175 (1967), paragraph nine of the syllabus. “This prohibition extends to

claims made in support of motions to withdraw a plea.” State v. Brown, 9th Dist. Summit Nos.

25353 and 25355, 2011-Ohio-1043, ¶ 6, citing Ketterer at ¶ 59. Moreover, in State ex rel.

Special Prosecutors v. Judges, Court of Common Pleas, 55 Ohio St. 2d 94, 97 (1978), the high

court explained that even though the trial court retains jurisdiction over issues not inconsistent

with the jurisdiction of the court of appeals, the granting of a motion to withdraw is “inconsistent

with the judgment of the Court of Appeals affirming the trial court’s conviction premised upon

the guilty plea.” Id. The Supreme Court further held that Crim.R. 32.1 does not, independently

“vest jurisdiction in the trial court to maintain and determine a motion to withdraw the guilty

plea subsequent to an appeal and an affirmance by the appellate court.” Id.

       {¶8}    The instant appeal concerns the third motion to withdraw filed by Mack in this

case. One of Mack’s prior motions was a presentence motion to withdraw that was addressed in

Mack’s direct appeal in 2005. As noted above, Mack’s convictions were affirmed on direct

appeal. Mack, 2005-Ohio-6325. Accordingly, pursuant to Special Prosecutors, the trial court

correctly recognized that it lacked authority to consider his motion to withdraw his guilty plea
                                                 4


filed in 2013. Moreover, because the issues Mack raised in support of his motion to withdraw

were either raised, or could have been raised, on direct appeal, he is now barred from raising

those issues under the doctrine of res judicata. Ketterer at ¶ 59.

       {¶9}    Mack also challenges the validity of a 2009 nunc pro tunc sentencing entry issued

by the trial court correcting an error in the imposition of post-release control. The Supreme

Court rejected this argument in affirming our dismissal of Mack’s 2011 petition for a writ of

mandamus. Mack, 2011-Ohio-4188, ¶ 1 (concluding that any alleged errors by the trial court

could have been raised on appeal from that judgment entry). As any alleged errors stemming

from the 2009 nunc pro tunc entry could have been raised on appeal, Mack was barred under the

doctrine of res judicata from raising those issues in a subsequent motion to withdraw his guilty

plea. State v. Griffin, 9th Dist. Summit No. 24179, 2009-Ohio-1212, ¶ 7; see also State v.

Fletcher, 5th Dist. Licking No. 2009-CA-0055, 2009-Ohio-5650, ¶ 13, citing State v. Dawson,

8th Dist. Cuyahoga No. 87102, 2006-Ohio-3505, ¶ 2 (“[the offender] is impermissibly using a

Crim.R. 32.1 post-sentence motion to withdraw his guilty pleas as a substitute for appeal.”).

       {¶10} Mack’s assignments of error are overruled.

                                                III.

       {¶11} Mack’s four assignments of error are overruled. The judgment of the Medina

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                 5


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



WHITMORE, J.
MOORE, J.
CONCUR.


APPEARANCES:

MICHAEL J. CALLOW, Attorney at Law, for Appellant.

DEAN HOLMAN, Prosecuting Attorney, and MATTHEW A. KERN, Assistant Prosecuting
Attorney, for Appellee.